Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                                             1:21-cv-21410
                          Civil Action No.________________________

 ERNESTO P. FERNANDEZ DIAZ,

        Plaintiff,

 v.

 VITAL RECOVERY SERVICES, LLC,

       Defendant,
 _____________________________________/


                                          COMPLAINT

        NOW COMES ERNESTO P. FERNANDEZ DIAZ, by and through his undersigned

 counsel, complaining of Defendant VITAL RECOVERY SERVICES, LLC, as follows:

                                  NATURE OF THE ACTION

        1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Florida Consumer

 Collection Practices Act (“CCPA”), Fla. Stat. §559.55 et. seq.

                                 JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

        4.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                            PARTIES

        5.      ERNESTO P. FERNANDEZ DIAZ (“Plaintiff”) is a natural person, over 18-years-

 of-age, who at all times relevant resided in Miami Lakes, Florida.

                                                 1
Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 2 of 8




        6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        7.      Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

        8.      VITAL RECOVERY SERVICES, LLC (“Defendant”) maintains its principal place

 of business at 4775 Peachtree Industrial Boulevard, Suite 310, Berkeley Lake, Georgia 30092.

        9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

 principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

 attempts to collect debts owed or due or asserted to be owed or due another.

        10.     Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

                                   FACTUAL ALLEGATIONS

        11.     At some point, Plaintiff and a co-signer leased a 2017 Volkswagen vehicle.

        12.     At the end of the lease, Plaintiff returned the vehicle to Volkswagen.

        13.     The co-signer on the Volkswagen received a dunning letter from Defendant but

 Plaintiff never received one.

        14.     In or around January 2021, Plaintiff started receiving unwanted and unconsented to

 collection calls from Defendant attempting to collect an alleged balance on the lease of

 approximately $600 (“subject debt”).

        15.     In response to the letter sent to Plaintiff’s co-signer, Plaintiff called Defendant and

 advised that he did not owe the subject debt.

        16.     Plaintiff also provided his current address to Defendant.

        17.     Plaintiff asked how to dispute the subject debt.

        18.     In response, Defendant sent Plaintiff an email address to which he could send a

 dispute.

        19.     Also during this phone call, Plaintiff requested that Defendant stop calling.


                                                  2
Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 3 of 8




         20.    On January 18, 2021, Plaintiff sent a dispute to the email address provided by

 Defendant.

         21.    This dispute also requested that Defendant send a full accounting of the subject

 debt.

         22.    Plaintiff never received a response to the dispute sent to Defendant.

         23.    Also, Plaintiff never received a copy of the dunning letter despite providing

 Defendant with his current address.

         24.    Unfortunately, Defendant has continued to place phone calls to Plaintiff despite

 Plaintiff’s dispute of the subject debt and Plaintiff’s request that the phone calls cease.

         25.    In total, Defendant has placed numerous collection calls to Plaintiff since he

 requested that the phone calls cease and during the period of time that Plaintiff requested validation

 of the subject debt.

         26.    Defendant placed these calls from various phone numbers, including but not limited

 to the phone number (305) 548-8590.

         27.    Despite Plaintiff’s request that Defendant cease its harassing collection efforts,

 Defendant continues to employ abusive collection practices in an effort to collect the subject debt,

 including the use of harassing phone calls.

         28.    Plaintiff has yet to receive a response to his dispute and validation of the subject

 debt.

         29.    As a result, Plaintiff has been unable to make an intelligent decision regarding the

 subject debt, and has still been subjected to Defendant’s aggressive collection actions.

         30.    Concerned with Defendant’s abusive debt collection practices, Plaintiff retained

 counsel to file this action to compel Defendant to cease its abusive conduct.



                                                   3
Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 4 of 8




                                      CLAIMS FOR RELIEF

                                              COUNT I:
                   Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.
     a. Violations of FDCPA §1692d

         31.    Paragraphs 11 through 30 of this Complaint are expressly adopted and incorporated

 herein as though fully set forth herein.

         32.    Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

 “in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

 connection with the collection of a debt.”

         33.     Section 1692d(5) further prohibits “causing a telephone to ring or engaging any

 person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass

 any person at the called number.”

         34.    Defendant violated §§ 1692d and d(5) when it placed numerous collection calls in

 an attempt to collect the subject debt after Plaintiff requested that the phone calls cease.

         35.    Defendant’s behavior of systematically calling Plaintiff’s cellular phone number in

 an attempt to collect the subject debt was harassing and abusive considering Plaintiff disputed the

 subject debt and requested validation of the subject debt, to which Defendant did not provide any

 response.

         36.    Furthermore, the fact that Defendant knowingly placed calls to Plaintiff after

 Plaintiff made requests that the calls cease is illustrative of Defendant’s intent to harass and annoy

 Plaintiff.

     b. Violations of FDCPA §1692g

         37.    Section 1692g(a) provides:



                                                   4
Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 5 of 8



       (a) Within five days after the initial communication with a consumer in connection with
       the collection of any debt, a debt collector shall, unless the following information is
       contained in the initial communication or the consumer has paid the debt, send the
       consumer a written notice containing –

              (1)     the amount of the debt;

              (2)     the name of the creditor to whom the debt is owed;

              (3)     a statement that unless the consumer, within thirty days after receipt of the
                      notice, disputes the validity of the debt, or any portion thereof, the debt
                      will be assumed to be valid by the debt collector;

              (4)     a statement that if the consumer notifies the debt collector in writing within
                      the thirty-day period that the debt or any portion thereof, is disputed, the
                      debt collector will obtain verification of the debt or a copy of a judgment
                      against the consumer and a copy of such verification or judgment against
                      the consumer and a copy of such verification or judgment will be mailed
                      to the consumer by the debt collector; and

              (5)     a statement that, upon the consumer’s written request within the thirty-day
                      period, the debt collector will provide the consumer with the name and
                      address of the original creditor, if different from the current creditor.

              15 U.S.C. §1692g(a)


       38.    Section 1692g(b) of the FDCPA provides:

                      If the consumer notifies the debt collector in writing within the
              thirty-day period described in subsection (a) that the debt, or any portion
              thereof, is disputed, or that the consumer requests the name and address of
              the original creditor, the debt collector shall cease collection of the debt, or
              any disputed portion thereof, until the debt collector obtains verification of
              the debt or a copy of a judgment, or the name and address of the
              original creditor, and a copy of such verification or judgment, or name and
              address of the original creditor, is mailed to the consumer by
              the debt collector. Collection activities and communications that do not
              otherwise violate this subchapter may continue during the 30-day period
              referred to in subsection (a) unless the consumer has notified
              the debt collector in writing that the debt, or any portion of the debt, is
              disputed or that the consumer requests the name and address of the
              original creditor. Any collection activities and communication during the
              30-day period may not overshadow or be inconsistent with the disclosure of
              the consumer’s right to dispute the debt or request the name and address of
              the original creditor.15 U.S.C. § 1692e(11), emphasis added.
                      15 U.S.C. §1692g(b)
                                                   5
Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 6 of 8




        39.       Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

 the disclosures required by the FDCPA.

        40.       Defendant violated 15 U.S.C. § 1692g(b) by continuing to contact Plaintiff after

 Plaintiff requested validation of the debt and before providing actual validation of the subject debt.

        41.       In fact, Defendant never provided a response to Plaintiff’s dispute and request for

 validation.

        WHEREFORE, Plaintiff ERNESTO P. FERNANDEZ DIAZ requests that this

 Honorable Court enter judgment in his favor as follows:

        a.        Declaring that the practices complained of herein are unlawful and violate the Fair

                  Debt Collection Practices Act;

        b.        Awarding Plaintiff statutory and actual damages, in an amount to be determined at

                  trial, for the underlying Fair Debt Collection Practices Act violations;

        c.        Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                  §1692k; and

        d.        Awarding any other relief as this Honorable Court deems just and appropriate.

                                              COUNT II
               Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)

        42.       Paragraphs 11 through 30 of this Complaint are expressly adopted and incorporated

 herein as though fully set forth herein.

                             a. Violation(s) of Fla. Stat. § 559.72(7)

        43.       Subsection 559.72(7) of the CCPA provides:

        In collecting consumer debts, no person shall:




                                                    6
Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 7 of 8




                  (7)    Willfully communicate with the debtor or any member of her or his
                         family with such frequency as can reasonably be expected to harass
                         the debtor or her or his family, or willfully engage in other conduct
                         which can reasonably be expected to abuse or harass the debtor or
                         any member of her or his family.


                  Fla. Stat. § 559.72(7).
        44.       Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

 being asked to stop. See Waite v. Fin. Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010

 WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010). (misconduct includes calling the plaintiff after

 being asked to stop).

        45.       Plaintiff may enforce the provisions of Fla. Stat. § 559.72(7) pursuant to Fla. Stat.

 § 559.77(2) which provides:

        Any person who fails to comply with any provision of s. 559.72 is liable for actual
        damages and for additional statutory damages as the court may allow, but not
        exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
        by the plaintiff.


        WHEREFORE, Plaintiff ERNESTO P. FERNANDEZ DIAZ requests the following

        relief:

        a.        a finding that Defendant violated Fla. Stat. §§ 559.72(7);

        b.        an award of actual damages sustained by Plaintiff as a result of Defendant’s

                  violation(s);

        c.        an award of additional statutory damages, as the Court may allow, but not

                  exceeding $1,000.00;

        d.        an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

        e.        an award of such other relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL


                                                    7
Case 1:21-cv-21410-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 8 of 8




        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.

 Dated: April 13, 2021                                Respectfully submitted,

                                                      ERNESTO P. FERNANDEZ DIAZ

                                                      By: /s/ Alexander J. Taylor

                                                      Alexander J. Taylor, Esq.
                                                      Florida Bar No. 1013947
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      ataylor@sulaimanlaw.com




                                                  8
